 

7

- i,
eet WB

SUPT aT aoe
COTARN

  
    
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

---- x
UNITED STATES OF AMERICA,
Government,
17 CR. 92 (RMB)
-against-
ORDER
PAUL VIDES,
Defendant.
---- x

 

Having reviewed the docket herein, the letter dated June 10, 2021 from Julia Gatto, Esq.,
the transcripts of supervised release hearings held on October 19, 2020, March 8, 2021 and May
17, 2021, the factors of 18 U.S.C. § 3583(e)(1), Mr. Vides successful completion of supervision
and his steady employment and stable residence during the exceptionally difficult times brought
about by the COVID-19 pandemic, and in view of the desirability of early termination when
warranted, the Court finds that an early termination of supervised release for Mr. Vides is
appropriate.

The supervised release hearing transcripts unequivocally support early termination,
including as follows:

e During the October 19, 2020 hearing, the probation officer stated: “He was transferred
to low intensity caseload in March of 2020, just before COVID hit. The reason he was assigned
to low intensity caseload is due to his compliance with his court sentencing conditions. He has
maintained employment, housing, and he is in treatment with therapeutic treatment with TRI
Center with Skye Hillier. He was seen in -- when I spoke with Ms. Hillier, you will see in the
status report that there is a goal and recommendation of how well that he's doing and that she
doesn't feel that he needs to continue.” (Transcript of proceedings held on October 19, 2020 at
3:16-24.} Probation also reported that the supervisee is “working .... with the union, the

 

' Defense counsel states: “With the consent of the government and the Probation Department, I
write to respectfully request that the Court terminate Mr. Vides’s term of supervised release . . .
Mr. Vides has satisfied the financial penalties imposed as part of his sentence. For the reasons
discussed at the last court conference, held on May 17, 2021, in light of Mr. Vides’s exceptional
performance while on supervision and with the satisfaction of his fine and special assessment we
ask that Mr. Vides’s supervision be terminated.”

1

 
International Brotherhood of Electrical Workers. So right now his employment -- he's an elevator
mechanic apprentice, and he’s working with Integralift in Brooklyn, New York.” (Id. at 6:16-24,)

And, Mr. Vides, the supervisee, stated: “There was a program that was offered to me
while I was at the halfway house that was called ACCES-VR, and I took advantage of that . . . to
go to a trade school, which I completed within the seven months, And that helped me get the
employment that I have now, which is also helping me to become what I'm striving for now as an
elevator mechanic.” (Id. at 8:19-25.) Additionally, the supervisee stated: “You know, the
therapy has helped me a lot. The person actually that I had as my counselor was the counselor
throughout, and she was and she has been very helpful.” (Id. at 9:2-4)

e During the March 8, 2021 hearing, the probation officer reported: “Everything is going
fine, Judge. I mean, he even received a raise at his job recently. 1 think counsel could speak to
that. So things are really, really going well for him.” (Transcript of proceedings held on March
8, 2021 at 5:3-6.) Defense counsel Julia Gatto stated: “As probation alluded, he's received two
promotions which comes with more responsibility, which is great for his own self-worth and
value because, as you know, as he articulated the last time, working, earning an honest living,
being able to provide for his children -- these are the things that are driving him and motivating
him to stay so clearly on the right path, which he is on.” (id. at 7:10-16.) And, the supervisee
stated: “I was actually also asked to come talk to my trade school that has partnered up with
Fedcap about a week and a half [or] 2 weeks ago, over Zoom of course, with regards to my
journey through the trade school that I did, which I was recommended through the halfway
house, which I took advantage of. I just let them know how tough it was but how much it
paid off as well. I was very happy for that, that someone actually reached out to me to take that
time and have me talk to others that have a lot of doubts that they can't [succeed].” (Id. at 9:13-
22.)

e During the May 17, 2021 hearing, probation stated: “Mr. Vides, he started his
supervision July 17, 2019. He is almost finished with two years, completion two years. He has
maintained his employment full-time. He is currently in the union, International Brotherhood of
Electrical Workers, in the elevator division. He recently satisfied $800 towards his financial
obligations, leaving him with a balance of $1,100.” (Transcript of proceedings held on May 17,
2021 at 3:6-13.)

 
The Court stated: “I am also very supportive of an early termination. It is clear and was
clear back in March that Mr. Vides has been making terrific progress, and J don't think -- I think
that the early terminations are valuable in and of itself, that is to say, as a recognition of meeting
one's conditions of supervision. But in addition to that, if someone qualifies for early
termination, it essentially reduces the sentence, the overall sentence [] combination of
incarceration and then supervision thereafter, and it strikes me that the sooner we can do that
appropriately, the better we are, the better...” (Id. at 4:7-17.) And, government counsel
stated: “It sounds like Mr. Vides has done remarkably well, more than just compliance, you
know, thriving, stable job.” Cd. at 10:20-21.)

Based upon the foregoing, the Court hereby orders and directs that supervised release is

terminated, effective immediately, this 15" day of July, 2021.

Dated: July 15, 2021
New York, NY

Kecbard A. Bramess

RICHARD M. BERMAN
US.D.I.

 

 
